Name: 79/433/EEC: Commission Decision of 17 April 1979 approving a programme for the beef sector and related industries in Ireland pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-28

 Avis juridique important|31979D043379/433/EEC: Commission Decision of 17 April 1979 approving a programme for the beef sector and related industries in Ireland pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 106 , 28/04/1979 P. 0047 - 0047****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 17 APRIL 1979 APPROVING A PROGRAMME FOR THE BEEF SECTOR AND RELATED INDUSTRIES IN IRELAND PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/433/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 24 FEBRUARY 1978 , THE IRISH GOVERNMENT , ACTING PURSUANT TO ARTICLE 4 OF REGULATION ( EEC ) NO 355/77 , PROVIDED A PROGRAMME FOR THE BEEF SECTOR AND RELATED INDUSTRIES ; WHEREAS ADDITIONAL INFORMATION WAS SUPPLIED ON 5 OCTOBER 1978 ; WHEREAS THE ABOVEMENTIONED PROGRAMME FOR THE BEEF AND VEAL SECTOR AND RELATED INDUSTRIES CONCERNS THE MODERNIZATION , EQUIPPING AND EXTENSION OF SLAUGHTERHOUSES AND PROCESSING PLANTS IN THE BEEF SECTOR IN IRELAND ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS IN SUFFICIENT DETAIL ALL THE INFORMATION REQUIRED BY ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LISTED IN ARTICLE 1 OF THAT REGULATION MAY BE ACHIEVED FOR THE BEEF SECTOR IN IRELAND ; WHEREAS THE ESTIMATED TIME REQUIRED FOR THE EXECUTION OF THE PROGRAMME DOES NOT EXCEED THE TIME LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE BEEF SECTOR AND RELATED INDUSTRIES FORWARDED BY THE IRISH GOVERNMENT ON 24 FEBRUARY 1978 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 17 APRIL 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT